Deen, Presiding Judge.
Within thirty days from the denial of his motion for new trial the defendant, on September 13, 1978, filed his notice of appeal. The transcript of evidence and record were docketed in this court on October 12, 1978, since which date no effort has been made to perfect the appeal. The appellant was given due notice by the clerk of this court that if an enumeration of errors and brief were not filed within five days this appeal would be dismissed. No response having been received, the appeal is accordingly dismissed.

Appeal dismissed.


McMurray and Shulman, JJ., concur.